Citation Nr: 1230758	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-39 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder and an adjustment disorder with a depressed mood, claimed on direct basis and as secondary to degenerative disc disease of the lumbar spine and a headache disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder and an adjustment disorder with a depressed mood, to include posttraumatic stress disorder (PTSD), claimed on direct basis and as secondary to degenerative disc disease of the lumbar spine and a headache disorder.

4.  Entitlement to service connection for a headache disorder, claimed on direct basis and as secondary to degenerative disc disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served from January 1987 to February 2007 in the Arkansas National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) North Little Rock, Arkansas.  

In December 2008, the appellant testified at a hearing conducted before the undersigned Acting Veterans Law Judge, sitting at the RO.  A copy of the hearing transcript is of record.

In March 2011, the Board remanded the claims for further development.

The medical evidence shows diagnoses of PTSD and an adjustment disorder with a depressed mood in addition to major depressive disorder.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board is granting entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder and an adjustment disorder with a depressed mood, as secondary to degenerative disc disease of the lumbar spine.  At the hearing, the Veteran testified that his primary care physician said that his headaches may be due to his degenerative disc disease of the lumbar spine.  Hearing transcript, page 11.  Therefore, the appellant has raised secondary-service-connection theory of entitlement for the headache disorder.  In light of the above, the issues are stated on the title page.

The issues of entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder and an adjustment disorder with a depressed mood, to include PTSD; and entitlement to service connection for a headache disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the degenerative disc disease of the lumbar spine was caused by an injury or event during the Veteran's active service.

2.  The evidence is in equipoise as to whether that the acquired psychiatric disorder, diagnosed as major depressive disorder and an adjustment disorder with a depressed mood, was caused by the degenerative disc disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, degenerative disc disease of the lumbar spine was incurred in military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.159, 3.303 (2011).

2.  With resolution of reasonable doubt in the Veteran's favor, an acquired psychiatric disorder, diagnosed as major depressive disorder and an adjustment disorder with a depressed mood, was caused by degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing Law and Regulation

Service connection may be established for a disability resulting from (1) a disease or injury incurred in or aggravated by active duty or active duty for training, or (2) an injury incurred in inactive duty training.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. §§ 3.1, 3.6.  

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

Entitlement to service connection for degenerative disc disease of the lumbar spine

The medical evidence shows that the Veteran has degenerative disc disease of the lumbar spine.

The Veteran's service treatment records reflect that a December 2002 initial medical review-annual medical certificate shows that he reported muscle spasm in the lower back.  In November 2005, he was given a permanent profile because of his degenerative disc disease.  In December 2006, the appellant injured his back while on active duty.  

Therefore, the question is whether the degenerative disc disease of the lumbar spine was caused or aggravated during a period of active duty or active duty for training or was caused or aggravated by an injury during a period of inactive duty training.

Private treatment records show that in May 2004 the Veteran had low back pain.  By February 2005, the assessment was lumbar strain with possible bulging disc.  In November 2005, degenerative disc disease was diagnosed.

As for medical nexus evidence, there is conflicting medical evidence.  

In an undated statement, Dr. Jenkins opined that various in-service activities would aggravate the degenerative disc disease.  A February 2006 private treatment record reflects that a physical therapist noted that the Veteran's low back pain increased in October 2005 after military physical training.  In a June 2007 statement, Dr. Jenkins stated that since the appellant has been in the military, he has suffered recurrent problems with his low back that required magnetic resonating imaging (MRI) testing, physical therapy, and epidermal steroid injections.  This sentence suggests that Dr. Jenkins was opining that the lumbar spine disability was caused by military service.  Yet, later in the statement, that doctor added that the claimant's back problems have been exacerbated by his work in the military.  In an August 2007 statement, Dr. Jenkins opined that while the Veteran was genetically predisposed to having degenerative disc disease of the lumbar spine, this disability was worsened by his job and his time in the National Guard.

The June 2007 VA examiner, on the other hand, opined that the Veteran's lumbar spine disability was not aggravated during his last period of active duty in which he injured back because his back pain, by his own statement, returned to its pre-active-duty baseline after his last tour of active duty.

Dr. Jenkins and the physical therapist did to provide bases for their opinions, but the VA examiner only addressed aggravation during the last period of active duty in 2006.  The evidence is in equipoise as to whether the degenerative disc disease of the lumbar spine was caused or aggravated by an injury or activity during the active duty, active duty for training, or inactive duty training.  In light of Dr. Jenkins' intimation that the lumbar spine disability was caused by military activities, the evidence is in equipoise as to whether the degenerative disc disease of the lumbar spine was caused by an injury or event during the active duty, active duty for training, or inactive duty training.  With resolution of reasonable doubt in the Veteran's favor, degenerative disc disease of the lumbar spine was incurred in military service.  Therefore, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.  





Entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder and an adjustment disorder with a depressed mood, claimed on direct basis and as secondary to degenerative disc disease of the lumbar spine and a headache disorder

The Veteran has an acquired psychiatric disorder, diagnosed as major depressive disorder and an adjustment disorder with a depressed mood, and the Board has granted service connection for degenerative disc disease of the lumbar spine.  In his June 2007 statement, Dr. Jenkins opined that the appellant suffered from major depression due to his recurrent low back pain.  The May 2011 VA examiner opined that the depression, diagnosed as an adjustment disorder with a depressed mood, was secondary to his headaches and back pain.  

Dr. Jenkins did not provide a basis for his opinion, but the VA examiner did not indicate whether the depression was caused by the back pain or aggravated by the back pain.  The evidence is in equipoise as to whether that the acquired psychiatric disorder, diagnosed as major depressive disorder and an adjustment disorder with a depressed mood, was caused by the degenerative disc disease of the lumbar spine.  Therefore, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107. 

Given that the Board is granted entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder and an adjustment disorder with a depressed mood, secondary to the degenerative disc disease of the lumbar spine by means of causation, the Board does not have to address whether this psychiatric disorder was caused or aggravated by service or caused or aggravated by the still-not-service-connected headache disorder.


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder and an adjustment disorder with a depressed mood,  secondary to by means of causation is granted.


REMAND

As for the headache-disorder claim, at the April 2011 VA neurological examination, the Veteran reported that his headaches began in 2003 and it was noted that his last exposure was in 1987.  The examiner opined that the headache disorder was not related to jet fuel exposure because the appellant was out of service for about six years before the onset of the headaches and because there was a long delay between the last time of fuel exposure and the onset of headaches.  The Board notes that the claimant was still in the National Guard in 2003 and that he entered the National Guard in 1987.  The Veteran asserts that he was exposed to jet fuel for his entire 20-year career and that he has had headaches at least since 2000.  He is competent to make this assertion and the Board finds him credible.  Although the examiner addressed the question from the March 2011 remand, his opinion was based on an inaccurate factual predicate.  Therefore, another medical opinion is necessary.  Moreover, a VA medical opinion on whether the headache disorder is secondary to the now-service-connected degenerative disc disease of the lumbar spine is required.

At the hearing, the Veteran testified that his primary care physician said that his headaches may be due to his degenerative disc disease of the lumbar spine.  Hearing transcript, page 11.  The AMC should afford the appellant the opportunity to submit a statement from his doctor relating the headache disorder to the lumbar spine disability.

Turning to the issue of entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder and an adjustment disorder with a depressed mood, the RO has not considered this broader claim.  Further, it has not provided the appellant notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder and an adjustment disorder with a depressed mood, to include PTSD, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A

Moreover, PTSD has been diagnosed.  The Veteran attributes his PTSD to the deaths of three fellow National Guardsmen in Iraq.  He is not claiming that he served in Iraq.  Further development regarding the identities of these individuals is necessary.  Also, a medical opinion is necessary addressing whether an acquired psychiatric disorder other than major depressive disorder and an adjustment disorder with a depressed mood is secondary to the now-service-connected lumbar spine disability as well as the headache disorder.

At the December 2008 hearing, the Veteran reported that he first sought treatment for a psychiatric disorder three to four years ago.  Hearing transcript, pages 14-15.  The appellant only submitted records from the Arkansas Psychotherapy Center from August to December 2007.  The AMC should afford the claimant the opportunity to identify all psychiatric treatment from 2004 to the present and should attempt to obtain any additional records from the Arkansas Psychotherapy Center since December 2007.

Finally, in a June 2011 statement, the Veteran reported that his private treatment records would show that he has had headaches before 2003.  The AMC should afford the Veteran the one last opportunity to identify all treatment for his headache disorder.  

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder and an adjustment disorder with a depressed mood, to include PTSD, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

2.  The RO should ask the Veteran to identify all treatment for all psychiatric disorders, to include PTSD, since 2004, and for his headache disorder since he began having headaches.  The RO should attempt to obtain any identified records as well as any additional records from the Arkansas Psychotherapy Center since December 2007.  The RO should ask the Veteran to submit a statement from his primary care physician or any other medical professional relating his headache disorder to the degenerative disc disease of the lumbar spine.  Any records and statements obtained pursuant to the foregoing should be associated with the Veteran's claims folder.

3.  The AMC should ask the Veteran to identify the three National Guardsmen who he knew who were killed in Iraq.  If the appellant identifies any individual killed in action, the AMC should contact the U.S. Army and Joint Services Records Research Center (JSRRC) or any other appropriate source to determine whether any identified individual was killed in Iraq and, if so, whether that individual had served with the Arkansas National Guard.  

4.  After the completion of any additional development, the RO must prepare a report detailing whether any individual who he claimed he knew was killed in Iraq and had been a member of the Arkansas National Guard.  The basis for any findings must be documented in the claims file.  The report and determination must be added to the claims file.

5.  Thereafter, the Veteran is to be afforded a VA medical examination to ascertain the nature and etiology of any headache disorder.  The claims folder in its entirety must be furnished to the examiner for use in the study of this case.   The examiner's report must acknowledge her/his review of all of the evidence of record.  

Following the examination, the examiner is to address the following with full supporting rationales:

Accepting that the Veteran was exposed to JP8 jet fuel since 2000 and was exposed to JP4 jet fuel prior to 2000, and that he has had headaches since at least 2000, the examiner must opine whether it is at least as likely as not that his headache disorder is related to active service, to include an assessment of vascular headaches in December 1988 and exposure to JP8 and JP4 jet fuels for his entire 20-year period of National Guard service from 1977 to 2007.  The examiner should also opine on whether it is at least as likely as not that the headache disorder was caused or aggravated by the service-connected degenerative disc disease of the lumbar spine.

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed headache disorder is unknowable.

6.  Thereafter, the Veteran is to be afforded a VA medical examination to ascertain the nature and etiology of any acquired psychiatric disorder other than major depressive disorder and an adjustment disorder with a depressed mood, to include PTSD.  The claims folder in its entirety must be furnished to the examiner for use in the study of this case.   The examiner's report must acknowledge her/his review of all of the evidence of record.  The examiner is to conduct a comprehensive mental status evaluation.  Any indicated diagnostic studies, including psychological testing and PTSD subscales, must be accomplished if deemed warranted by the examiner.  All established psychiatric diagnoses are then to be fully set forth.  

Following the examination, the examiner is to address the following with full supporting rationales:

Does the Veteran have any acquired psychiatric disorder other than major depressive disorder and an adjustment disorder with a depressed mood, to include posttraumatic stress disorder, that meets the diagnostic criteria in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th Ed. 1994)?  The examiner must opine whether it is at least as likely as not that any diagnosed psychiatric disorder, to include posttraumatic stress disorder, is the result of service, to include any independently verified deaths of fellow members of the Arkansas National Guard in Iraq.  The examiner should also opine on whether it is at least as likely as not that any acquired psychiatric disorder other than major depressive disorder and an adjustment disorder with a depressed mood, to include posttraumatic stress disorder, was caused or aggravated by the service-connected degenerative disc disease of the lumbar spine.  The examiner should also opine on whether it is at least as likely as not that any acquired psychiatric disorder other than major depressive disorder and an adjustment disorder with a depressed mood, to include posttraumatic stress disorder, was caused or aggravated by a headache disorder.

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed psychiatric disorder is unknowable.

7.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  
 
8.  After the development requested, the RO should review the examination reports to ensure that it is in complete compliance with the directives of this REMAND. If any report is deficient in any manner, the RO must implement corrective procedures at once.

9.  Thereafter, the RO must readjudicate the issues of entitlement to an acquired psychiatric disorder other than major depressive disorder and an adjustment disorder with a depressed mood, to include posttraumatic stress disorder (PTSD), claimed on direct basis and as secondary to degenerative disc disease of the lumbar spine and a headache disorder; and entitlement to service connection for a headache disorder, claimed on direct basis and as secondary to degenerative disc disease of the lumbar spine.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


